DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 April 2022 has been entered.

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breen et al. (WO 2013/069004 A1; hereinafter “Breen”).
Regarding claim 1, Breen discloses a control system for a movement reconstruction and/or restoration system for a patient with a neurological disorder, comprising: a CNS-Stimulation Module comprising an EES-Module configured to provide a CNS-Stimulation to a patient or a PNS-Stimulation Module comprising an FES-Module, configured to provide a PNS-Stimulation to a patient (e.g. Pg 21, ll 18-29 – PNS comprising an FES module functioning as a peripheral muscle pump and the surface stimulator devices); a controller configured to control one or more of the CNS-Stimulation Module and the PNS-Stimulation Module (e.g. Pgs 18-19 – ll 25-13 – control unit #204); at least one sensor configured to measure at least one parameter indicative of the movement of at least one limb or part of a limb or the trunk or the head of a patient (e.g. Pgs 18-19 – ll 25-13); and a pre-warning module configured to provide a pre-warning signal indicative of providing an upcoming stimulation event to assist the patient to coordinate voluntary control with the upcoming stimulation event, wherein the pre-warning signal acts in a sub-motor threshold region (e.g. Pg. 24, ll 14-18 – “warning could take the form of an audio or tactile cue (i.e. a beep, or vibration), or by providing stimulation for a short duration, at a level that the patient can feel, but not strong enough to cause a full contraction”); wherein the controller arranges and controls one or more of the CNS-Stimulation Module and the PNS-Stimulation Module using the at least one sensor to predict the intended movement of the patient (e.g. Pg 5. Ll 25-30; Pg. 17, ll 6-10; etc.).
Regarding claim 4, Breen discloses the sensor can be a piezo element, velocity sensor, accelerometer, pressure sensor, etc. (e.g. Pg 19, ll 4-13; Pg 21, ll 6-15).
Regarding claims 5-6, Breen discloses the sensor is arranged in the shoe of the patient (e.g. Pg 19, ll 4-13).
Regarding claims 7-9, Breen discloses the electrode is configured and arranged to stimulate the patient locomotor system, where the electrode is arranged at the limb of part of the leg, targeted with at least one electrode (e.g. Pg 15, ll 11-29).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Springer (CA-2649663-A1; hereinafter “Springer”) in view of Breen.
Regarding claim 1, Springer discloses a control system for a movement reconstruction and/or restoration system for a patient, comprising: a PNS-Stimulation Module comprising an FES-Module, configured and arranged to provide a PNS-Stimulation to a patient (e.g. Abstract - an electrical stimulation circuit, the circuit adapted to supply an electrical stimulation output to an electrode array for performing functional electrical stimulation of at least one muscle of the lower limb) ; a controller configured and arranged to control the PNS-Stimulation Module (e.g. Abstract - microprocessor, operatively connected to the at least one sensor, the microprocessor adapted for: receiving a stream of gait information based on the gait data; processing the gait information, and controlling the stimulation output based on the processing of the gait information); and at least one sensor configured and arranged to measure at least one parameter indicative of the movement of at least part of a limb of a patient (e.g. Page 8, 1st paragraph – sensor in the insole of the shoe); wherein the controller arranges and controls the PNS-Stimulation module using the at least one sensor to predict the intended movement of the patient (e.g. Page 3, last 5 paragraphs – prediction of heel and gait events).
Springer fails to expressly disclose a pre-warning module configured to provide a pre-warning signal indicative of providing an upcoming stimulation event to assist the patient to coordinate voluntary control with the upcoming stimulation event, wherein the pre-warning signal acts in a sub-motor threshold region.  In the same field of endeavor, Breen discloses the use of a pre-warning signal in a sub-motor threshold region in order to provide the patient with an indication of an upcoming stimulation even (e.g. Pg. 24, ll 14-18 – “warning could take the form of an audio or tactile cue (i.e. a beep, or vibration), or by providing stimulation for a short duration, at a level that the patient can feel, but not strong enough to cause a full contraction”).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to apply the sub-motor threshold pre-warning stimulus as taught by Breen, into the device/method of Springer, in order to yield the predictable results of improving the device in the same manner by providing the patient with a clear warning of an upcoming electrical stimulation to be applied.
Regarding claims 4-6, Springer discloses the sensor is at least a pressure sensor (Page 16, last 2 paragraphs), and arranged to be inserted or integrated into a shoe of the patient (e.g. Page 8, 1st paragraph – sensor in the insole of the shoe).
Regarding claims 7-8, Springer discloses the control system further comprises an electrode module comprising at least one electrode which is configured and arranged to stimulate a patient locomotor system, wherein the electrode is arranged at the limb (e.g. Page 3, first paragraph – “circuit adapted to supply an electrical stimulation output to an electrode array for performing functional electrical stimulation of at least one muscle of the lower limb”).
Claim 3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Springer in view of Breen, further in view of Ganguly (WO 2018/093765 A1).  
Regarding claims 3 and 9, Springer discloses the use of at least one sensor and one electrode; however, Springer fails to expressly disclose a system where at least one sensor is arranged at each limb of the patient and each limb is targeted with at least one electrode as claimed.  In the same field of endeavor, Ganguly teaches the use of sensors and electrodes at each limb of the patient (e.g. ¶¶ 37) in order to effectively sense and stimulate each limb of the peripheral system as needed.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to modify Springer to incorporate the plurality of sensors and stimulation electrodes as taught by Ganguly, in order to yield the predictable result of treating a patients suffering from a wider range of functional movement issues.
Regarding claim 10, Springer fails to expressly disclose the electrode configured and arranged for limb cramp stimulation to release cramp.  In the same field of endeavor, Ganguly discloses the use of electrode stimulation in the lower extremity muscles in order to provide cramp relief/release (e.g. ¶¶ 116).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to incorporate the cramp stimulation in the legs as taught by Ganguly, into the device of Springer, in order to yield the predictable results of providing an improvement in the scope of treatment for the device.
Claim 3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Breen in view of Ganguly (WO 2018/093765 A1).  
Regarding claims 3 and 9, Breen discloses the use of at least one sensor and one electrode; however, Breen fails to expressly disclose a system where at least one sensor is arranged at each limb of the patient and each limb is targeted with at least one electrode as claimed.  In the same field of endeavor, Ganguly teaches the use of sensors and electrodes at each limb of the patient (e.g. ¶¶ 37) in order to effectively sense and stimulate each limb of the peripheral system as needed.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to modify Breen to incorporate the plurality of sensors and stimulation electrodes as taught by Ganguly, in order to yield the predictable result of treating a patients suffering from a wider range of functional movement issues.
Regarding claim 10, Breen fails to expressly disclose the electrode configured and arranged for limb cramp stimulation to release cramp.  In the same field of endeavor, Ganguly discloses the use of electrode stimulation in the lower extremity muscles in order to provide cramp relief/release (e.g. ¶¶ 116).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to incorporate the cramp stimulation in the legs as taught by Ganguly, into the device of Breen, in order to yield the predictable results of providing an improvement in the scope of treatment for the device.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Springer in view of Breen, further in view of Courtine (WO 2015/063127). Springer discloses a PNS and FES module but fails to expressly disclose a CNS-Stimulation module comprising an EES-Module configured and arranged to provide a CNS stimulation to a patient, where the CNS stimulation is based on data provided by the sensor.  In the same field of endeavor, Courtine discloses the use of an EES module configured to provide CNS stimulation where the CNS stimulation is based on data provided by the sensor (e.g. Pages 6-7, ll 10-5 – where the examiner notes the gait is controlled by epidural spinal stimulation).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to incorporate the CNS stimulation module comprising an EES module as taught by Courtine, into the device of Springer, in order to yield the predictable results of improving the device by providing both peripheral localized stimulation and neuronal stimulation to the musculature.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Breen in view of Courtine (WO 2015/063127). Breen discloses a PNS and FES module but fails to expressly disclose a CNS-Stimulation module comprising an EES-Module configured and arranged to provide a CNS stimulation to a patient, where the CNS stimulation is based on data provided by the sensor.  In the same field of endeavor, Courtine discloses the use of an EES module configured to provide CNS stimulation where the CNS stimulation is based on data provided by the sensor (e.g. Pages 6-7, ll 10-5 – where the examiner notes the gait is controlled by epidural spinal stimulation).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to incorporate the CNS stimulation module comprising an EES module as taught by Courtine, into the device of Breen, in order to yield the predictable results of improving the device by providing both peripheral localized stimulation and neuronal stimulation to the musculature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792